Title: To George Washington from Robert Howe, 19 September 1781
From: Howe, Robert
To: Washington, George


                  
                     Dear Sir
                     Peak’s kill 19th Septemr 1781
                  
                  One of my friends in Congress having informed me that the Delegates of the State of Georgia had moved Congress that an Enquiry might be made into my Conduct as to some military Transactions which happened in December 1778 & that your Excellency would be directed to order this Enquiry when Circumstances would admit of it, I take the Liberty to request that if it should take place, it may not be ordered during a campaign which promises to be active, & in the Course of which it is said this Department will become the Scene of Action, and when I hope (should it be so) I may have an Opportunity with the rest of my fellow-soldiers to exert myself in the service of my Country.  Your Excellency’s nice sense of Honour, Desire of Glory & Zeal for the common Cause will point out my feelings upon this Occasion, & your Candour, Benevolence & Attention to your Officers will I doubt not ensure me a Compliance with a Request resulting therefrom, the more especially when I assure you, that at any other time I fear not the most intense Scrutiny, though Malevolence itself should direct the Probe.  I have no Information of Importance to give your Excellency; & if I had, the Post is become so precarious a conveyance that I should not venture to transmit any by it.  I have the honour to be with the greatest Respect Dear Sir, your Excellency’s most obedient & very humble Serv.
                  
                     Robt Howe
                  
               